Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 11 July 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  Sir
                     
                     Head Quarters July 11th 8 OClock P.M. 1781
                  
                  I have this moment received Intelligence from Kings bridge, that the Refugees have been impressing some Horses this day from the Inhabitants, this used to be commonly an indication of their making an incursion, towards us—If they have any thing of the kind in view at present, it is, I am persuaded, a design to attack some of our Picquets, or drive off any Cattle which may be exposed to them—I have given the Guards Orders to use extraordinary Vigilance, and have thought it expedient to communicate the information, altho I do not imagine there is any thing very serious to be apprehended.  I have the honor to be.
                  
               